Case 2:20-cv-10141-FLA-MAA Document 20 Filed 01/27/21 Page 1 of 2 Page ID #:122



 1                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
12   Anthony Bouyer,                             Case No.: CV 20-10141-FLA (MAAx)
13                             Plaintiff,        ORDER DISMISSING CIVIL ACTION
14                v.
15
16   Keep It Self Storage, et al.,
17                             Defendant.
18
19
20
21
           In light of the Plaintiff’s Notice of Settlement, the Court orders the action
22
     dismissed without prejudice. The Court retains jurisdiction to vacate this Order and to
23
     reopen the action within 45 days from the date of this Order, provided any request by
24
     a party to do so shall make a showing of good cause as to why the settlement has not
25
     been completed within the 45-day period, what further settlement processes are
26
     necessary, and when the party making such a request reasonably expects the process
27
     to be concluded. This Order does not preclude the filing of a stipulation of dismissal
28
                                                 1
Case 2:20-cv-10141-FLA-MAA Document 20 Filed 01/27/21 Page 2 of 2 Page ID #:123



 1   with prejudice pursuant to Fed. R. Civ. P. 41, which does not require approval of the
 2   Court. Such stipulation shall be filed within the aforementioned 45-day period, or by
 3   such later date ordered by the Court pursuant to a stipulation by the parties that
 4   conforms to the requirements of a showing of good cause stated above.
 5
 6         IT IS SO ORDERED.
 7
 8   Dated: January 27, 2021                 _______________________________
 9                                           FERNANDO L. AENLLE-ROCHA
10                                           UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
